— Appeal by defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered April 6,1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. H Judgment modified, as a matter of discretion in the interest of justice, by reducing the conviction to one of attempted robbery in the second degree. As so modified, judgment affirmed. H As part of a plea bargain, defendant pleaded guilty to attempted robbery in the second degree. At the sentencing the court erroneously sentenced defendant for the crime of robbery in the second degree, although the negotiated sentence was imposed. Accordingly, we have modified the conviction to reflect the actual intention of the parties. 11 We have considered the other contention raised on appeal and find it to be without merit. Titone, J. P., Thompson, Bracken and O’Connor, JJ., concur.